Has gall, J.
Before arguing this appeal upon its merits, a motion to dismiss the same was brought to the attention of the court upon general grounds, the principal one of which was alleged laches, and a subsidiary one which appears to be indisposition of the respondent to accept inevitable results. That motion is denied.
Under the decision of the Appellate Term in Podmore v. Seamen’s Bank for Sayings upon authority of Pursley v. Rodgers, 44 App. Div. 139, which of course bind us, the order appealed from cannot stand.
Order reversed, with ten dollars costs and disbursements of appeal.
MoCaethy, J., concurs.
Order reversed, with ten dollars costs.